Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 11, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-3, 7-9, 11, 14, 16, 20, 28, 33-38, 40-42, 169, 184, 190, 213 and 315-319 are currently pending. Claims 1-3 have been amended by Applicants’ amendment filed 10-11-2021. No claims have been added or canceled by Applicants’ amendment filed 10-11-2021. 

Applicant's election with traverse of Group I, claims 1-3, 14, 20, 28 and 32 (claim 32, now canceled), directed to a method of in situ synthesizing a chemical library on a substrate, in the reply filed on December 9, 2020 was previously acknowledged. 

Claims 169, 184, 190, 213 and 315-319 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2018.


The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-3, 14, 20 and 28 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No.
PCT/US2017/025546, filed on March 31, 2017, which claims the benefit of US Provisional Patent Application 62/472,504, filed March 16, 2017, and US Provisional Patent Application 62/317,353, filed April 1, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 11, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Objection to Markush Language
The objection to claim 1 is withdrawn due to Applicant’s amendment of the claim to recite “wherein the plurality of molecules in the chemical library are selected from the group consisting of peptides, nucleotides and a combination thereof”, in the reply filed 10-11-2021.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 101

In view of the withdrawn rejection, Applicant’s arguments are rendered moot.



Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “receiving an input” in claim 1 to refer to any method of “receiving” any input comprising a biological sequence and a number of synthesis steps including, for example, determining the composition of a chemical library to be synthesized; preparing and/or carrying out a synthetic scheme; in silico or in situ design and/or synthesis of biological molecules (e.g., peptides, proteins, oligonucleotides, etc.); electronically obtaining sequence, synthesis and/or compound information (e.g., from databases, journal articles, chemical providers, patents, journal articles, laboratory notebooks, etc.), etc.	
The Examiner has interpreted the term “determining a plurality of patterned masks” such as recited in claim 1 to refer to any method of determining with regard to the plurality of patterned masks such as, for example, determining structural features of the plurality of patterned masks (e.g., determining monomers, size, structure, number, material, position, location, number of holes, thickness, commercial source, etc.); selecting, synthesizing and/or modifying one or more of the plurality of patterned masks (e.g., coating, discarding, protecting, deprotecting, hybridizing, functionalizing, etc.); analyzing the plurality of masks by any method (e.g., viewing, comparing, measuring a signal, fluorescence, ELISA, UV, etc.); using the plurality of patterned masks in some way (e.g., to bind molecules, to synthesize polymers, etc.), etc.
	The Examiner has interpreted the term “feature” to refer to any part, portion, and/or section of any location, functional group, molecule, moiety, linking group, masked area, unmasked area, coating, monomer, etc. on the substrate.

	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 14, 20 and 28 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the biological sequence” in lines 4 and 5. There is insufficient antecedent basis for the term “the biological sequence” in the claim because claim because claim 1, line 2 recites the term “a predetermined biological sequence”.
Claim 1 is indefinite for the recitation of the term “determining a plurality of patterned masks” in line 5 because it is unclear what is “determined” regarding a plurality of patterned masks, such that it is unclear whether the number of patterned masks is determined; the size, thickness or number of holes in the patterned masks is determined; the position of the patterned masks is determined; the material that the patterned masks are made of is determined; the functional groups on the patterned masks are determined; and/or whether the term refers to determining something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “assigned the activated designation” in lines 8-9 and 15-16 because it is unclear what elements are “assigned an activated designation” and whether “each patterned mask” is assigned an activated designation or an inactivated designation (lines 6-7), or whether “each feature on the substrate” is assigned an activated designation (line 7) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “each sequential patterned mask overlaps with the features assigned the activated designation” in lines 9-10 because the term is unclear; such that it is unclear whether the patterned masks and features are synthetically overlapping (e.g., sequential with respect to the available monomers or the sequence to be synthesized); and/or whether the term refers to physical overlapping of features (e.g., masks placed one on top of another such that the features overlap 
The rejection of claim 1 is maintained as being indefinite for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 1 recites different molecules as members of the chemical library, for example, claim 1 recites the broad range or limitation of “wherein the chemical library comprises peptides, nucleotides or a combination thereof” in line 23, while the claim also recites the narrower statement of the range or limitation “wherein the molecules are peptides or nucleic acids” in line 17 (e.g., the molecules formed are peptides OR nucleic acids, but not both). Accordingly, the metes and bounds of the claim are not clear.
Claims 2, 3, 14, 20 and 28 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 14, 20 and 28 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Woodbury et al. (US Patent Application Publication No. 20150217258, published August 6, 2015) as evidenced by Johnston et al. (US Patent Application Publication No. 20130079250, published March 28, 2013).
Regarding claims 1-3, 14, 20 and 28, Woodbury et al. teach a method for performing in situ patterned chemistry for synthesizing and preparing a chemical library on a substrate including peptide arrays (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps) comprising the steps of: (a) determining a minimum number of patterned steps to synthesize a chemical library, wherein the minimum number of patterns in a pattern set is at least 33% of the number of patterned steps needed to construct an uncorrelated set of sequences in the chemical library and the total number of patterned steps determines the degree of randomness of the chemical library (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps); (b) assigning an activated or inactivated designation to each feature (interpreted as each patterned mask is assigned an activated or inactivated designation); (c) assigning a monomer to each feature that is designated activated (interpreted as encompassing 1% to 75% having activated features, and overlapping pattern masks); and (d) coupling the monomers to the substrate at each feature designated as activated; wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) (interpreted as the sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask), wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) to create a reproducible and scalable platform that can potentially monitor the health of a plurality of individuals (interpreted as in situ; chemical library; as receiving an input comprising a biological sequence, and a number of synthesis steps; determining a plurality of pattern masks; activated or inactivated designation; encompassing about 1% to 75% of features having an activated designation; assigning a monomer; and coupling monomers onto features; and peptide sequence, claims 1 and 2) (Abstract; and paragraphs [0024]-[0027]). Woodbury et al. teach that the invention provides an in situ synthesized chemical library, wherein said synthesis comprises: determining a minimum number of patterns in a pattern set, wherein the number of patterns in a pattern set is less than the number of patterns needed to synthesize a unique set of sequences (interpreted as receiving an input comprising a number of synthesis steps, claim 1) (paragraph [0010]-[0011]). Woodbury et al. teach that the photolithography-based synthesis of the chemical libraries uses a minimum number of photomasks to construct the chemical library (interpreted as a plurality of masks; and photolithographic masks, claim 1) (paragraph [0019]). Woodbury et al. teach that the number of photomasks needed to construct the chemical library is about 33% to about 95% of the number of masks need to construct a random chemical library (interpreted as overlapping pattern masks; and encompassing about 1% to about 75% of the features having the activated designation, claim 1) (paragraph [0035]). Woodbury et al. teach that in situ synthesized chemical library of the invention can be used to measure a plurality of parameters that reflect a state of health or a condition of a subject, wherein the immune system can be a source of a biological sample that detects a plurality of such parameters (interpreted as receiving a biological sequence, claim 1) (paragraph [0061], lines 1-5). Woodbury et al. teach determining a number of patterned steps where M<RxN, wherein the number of patterned steps (M) is less than the number of patterned steps needed to synthesize a unique set of sequences RxN, where R= the number of monomer coupling is continued for each pattern until the desired length or complexity of the molecule is achieved (interpreted as encompassing where the number of pattern steps is larger than 50% of a length of the biological sequence, claim 2) (paragraphs [0066]; and [0070]). Woodbury et al. teach in Figures 12A-C graphs illustrating the distribution of peptides with varying mask configurations including 35 masks, 70 masks, 140 masks, 272 masks and 323 masks with the CIM 10K version 2 array (interpreted as a plurality of masks; number of masks is less than 100; and encompassing at least 50% of molecules are distinct molecules, claims 1, 14 and 20) (paragraph [0051]; and Figures 12A-C), wherein the CIM 10K peptide array is a random peptide array that can detect changes in antibody isotypes as evidenced by Johnston et al. (paragraph [0109], lines 1-5). Woodbury et al. teach in Figure 13, applying wafers one on top of another (interpreted as sequential patterned masks overlapping, claim 1) (paragraph [0052]; and Figure 13). Woodbury et al. teach techniques for in situ synthesis of a variety of molecules (interpreted as a plurality of molecules) including oligonucleotides, peptides, ribonucleotides (RNA), polysaccharides, and other materials known in the art such as in US Patent No. 5424186, wherein high density arrays are formed using the molecules by sequentially removing a photo-removable group from a surface, coupling a monomer to the exposed region, and repeating the process (interpreted as predetermined biological sequence; a plurality of molecules; interpreting the photo-removable groups as a plurality of patterned lithography masks; coupling monomers; sequentially repeating; each sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask; and indicating that the number of masks equals the number of synthesis steps, claim 1) (paragraph [0062]). Woodbury et al. teach in Figure 3, a graphical quantization of mass spectrum of three of the features, each a variant of the epitope for the monoclonal antibody DM1A (interpreted as a sequence comprises a disease-related epitope, claim 3) (paragraph [0144], lines 6-8). Woodbury et al. teach that the length of the peptides is about 5 amino acids to about 25 amino acids (interpreted the biological sequence is a peptide sequence; and as a median length encompassing 3-100 monomers, claims 1 and 28) (paragraph [0240]). Woodbury et al. teach that the substrate is selected from the group consisting of arrays, wafers, slides and beads (interpreted as wafers, arrays, slides and beads, claim 1) (paragraph [0021]). Woodbury et al. teach that the same number of patterned steps is optionally used each feature on the substrate or array, wherein each feature designates physically separated areas on the area (interpreted as masked areas), wherein each feature contains identical molecules (e.g., identical peptides); and that in some instances, the same number of patterned steps is not used for each feature on the array, such that the molecules generated at each feature can be made up of different numbers (or lengths) of monomers, such that to adjust for this occurrence, the algorithm disclosed herein can be modified by lifting the constraint that the total number of patterned steps in a set of patterns in which a particular feature is activated in the pattern must be exactly the length of the molecule (N); and instead, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers and M is the total number of patterning steps (interpreted as the number of the plurality of masks is equal to the number of synthesis steps; and encompassing 1% to 75% of features assigned an activated designation, claim 1) (paragraphs [0066]; and [0072]). Woodbury et al. teach methods and devices to make large quantities of peptides in an ordered array to cover the proteomes of all known and sequenced human pathogens (interpreted as predetermined biological sequences) (paragraph [0166]). Woodbury et al. teach that one could create a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of features assigned an activated designation) (paragraph [0074], lines 11-13). Woodbury et al. teach that patterning can be done using any lf a large number of methods including photolithography acting on photolabile groups or photolithography acting on molecules that produce an acid or base, or the use of electrodes to oxidize or reduce compounds or direct printing of chemicals onto surfaces containing the reactive compounds (interpreted as photolithographic masks, claim 1) (paragraph [0197], lines 10-15).
Woodbury et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed October 11, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that Woodbury does not teach herein the number of patterned masks is equal to the number of synthesis steps (Applicant Remarks, pg. 21, last (b) Applicant has described the input comprising the biological sequence consistently throughout the specification as input comprising disease-related epitope, a peptide sequence, an epitope sequence or a random sequence; however, the Office has characterized the various disclosures of Woodbury as reciting elements of instant claim 1, and has not given claim 1 its broadest reasonable interpretation consistent with the specification, such that Woodbury does not teach receiving an input of a predetermined sequence; and Johnson (?) is silent regarding chemical library synthesis strategy (Applicant Remarks, pg. 22, last full paragraph); and (c) Applicant asserts that Woodbury is silent as to the relationship of the percentage of overlap of features assigned the activated designation (p) in each sequential patterned mask (n), and that the percentage of overlap is 1% to about 75% (pg. 22, last partial paragraph; and pg. 23, first partial paragraph).
Regarding (a), the Examiner respectfully notes that instant claim 1 is broadly recited, and does not recite any specific input, biological sequence, length, photolithographic masks, number of masks, monomers and/or number of synthesis steps. Moreover, instant claim 1 recites that “a number of the plurality of patterned masks is equal to the number of the synthesis steps” (underline added) (claim 1, lines 10-11), which suggests that a number of the plurality of patterned masks is also not equal to the number of synthesis steps. Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant’s assertion that Woodbury does not teach that the number of patterned masks is equal to the number of synthesis steps as recited in instant claim 1, is not persuasive. Woodbury et al. teach high density arrays are formed using the molecules by sequentially removing a photo-removable group from a surface, coupling a monomer to the exposed region, and repeating the process (interpreting photo-removable groups as photolithographic masks, such that the number of masks equals the number of synthesis steps); and that the same number of patterned steps is optionally used for each feature on the substrate or array, wherein each feature designates physically separated areas on the area, wherein each feature contains identical molecules (e.g., identical peptides); and that the algorithm comprises a constraint wherein the total number of patterned steps (M) in a set of patterns in which a particular feature is activated in the pattern must be exactly the length of the molecule (N) (interpreted as the number of masks equaling the number of synthesis steps). Thus, Woodbury et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the Office has not given claim 1 its broadest reasonable interpretation consistent with the specification, such that Woodbury does not teach receiving an input of a predetermined sequence, and is silent regarding chemical library synthesis strategy, is not persuasive. As an initial matter, it is noted that instant claim 1 does not recite any specific method of receiving an input, any particular “predetermined biological sequence”, or a ‘synthesis strategy’. Moreover, the instant as-filed Specification does not define the term “predetermined biological sequence”, nor does it indicate how such a sequence is “predetermined” (e.g., whether the sequence is known, randomly generated by computer algorithm, designed by a chemist, one that has been analyzed or sequenced, reported in the literature, is a synthetic target, etc.). The Examiner notes that the instant as-filed Specification merely lists a host of different embodiments suggesting different input biological sequences including disease-related epitopes, a peptide sequence, and a random sequence. Applicant is reminded that the various embodiments taught in the Specification are not read into the claims. Woodbury et al. teach the in situ synthesis of a variety of molecules including oligonucleotides, peptides, polysaccharides, and other materials are known in the art (interpreted as predetermined biological sequences); that the immune system can be a source of the biological sample that detects a plurality of parameters that reflect the state of health of a subject (interpreted as an input comprising predetermined biological sequences); and methods and devices to make large quantities of peptides in an ordered array to cover the proteomes of all known and sequenced human pathogens (interpreted as predetermined biological sequences). Thus, Woodbury et al. teach all of the limitations of the claims.
Regarding (c), Applicants’ assertion that Woodbury is silent as to the relationship of the percentage of overlap of features assigned the activated designation (p) in each sequential patterned mask (n), and that the percentage of overlap is 1% to about 75%, is not persuasive. As an initial matter, it is noted that instant claim 1 does not recite “(p)” or “n”. Moreover, please see the rejection supra regarding that it is unclear as to what component is assigned an ‘activated designation’ or an ‘inactivated designation’; and whether each sequential mask is synthetically overlapping and/or physically overlapping. Woodbury et al. teach that when the molecules generated at each feature are made up of different numbers (or lengths) of monomers, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers added to a feature, and M is the total number of patterning steps, wherein N/M can be adjusted (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask); that one could create a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of features assigned an activated designation). Thus, Woodbury et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 14, 20 and 28 is maintained under 35 U.S.C. 103 as being unpatentable over Woodbury et al. (US Patent Application Publication No. 20150217258, published August 6, 2015) in view of Fodor et al. (US Patent Application Publication No. 20060210452, published September 21, 2006) as evidenced by Johnston et al. (US Patent Application Publication No. 20130079250, published March 28, 2013).
Regarding claims 1-3, 14, 20 and 28, Woodbury et al. teach a method for performing in situ patterned chemistry for synthesizing and preparing a chemical library on a substrate including peptide arrays (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps) comprising the steps of: (a) determining a minimum number of patterned steps to synthesize a chemical library, wherein the minimum number of patterns in a pattern set is at least 33% of the number of patterned steps needed to construct an uncorrelated set of sequences in the total number of patterned steps determines the degree of randomness of the chemical library (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps); (b) assigning an activated or inactivated designation to each feature (interpreted as each patterned mask is assigned an activated or inactivated designation); (c) assigning a monomer to each feature that is designated activated (interpreted as encompassing 1% to 75% having activated features, and overlapping pattern masks); and (d) coupling the monomers to the substrate at each feature designated as activated; wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) (interpreted as the sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask), wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) to create a reproducible and scalable platform that can potentially monitor the health of a plurality of individuals (interpreted as in situ; chemical library; as receiving an input comprising a biological sequence, and a number of synthesis steps; determining a plurality of pattern masks; activated or inactivated designation; encompassing about 1% to 75% of features having an activated designation; assigning a monomer; and coupling monomers onto features; and peptide sequence, claims 1 and 2) (Abstract; and paragraph [0024]-[0027]). Woodbury et al. teach that the invention provides an in situ synthesized chemical library, wherein said synthesis comprises: determining a minimum number of patterns in a pattern set, wherein the number of patterns in a pattern set is less than the number of patterns needed to synthesize a unique set of sequences (interpreted as receiving an input comprising a number of synthesis steps, claim 1) (paragraph [0010]-[0011]). Woodbury et al. teach that the photolithography-based synthesis of the chemical libraries uses a minimum number of photomasks to construct the chemical library (interpreted as a plurality of masks; and photolithographic masks, claim 1) (paragraph [0019]). Woodbury et al. teach that the number of photomasks needed to construct the chemical library is about 33% to about 95% of the number of masks need to construct a random chemical library (interpreted as overlapping pattern masks; and encompassing about 1% to about 75% of the features having the activated designation, claim 1) (paragraph [0035]). Woodbury et al. teach that in situ synthesized chemical library of the invention can be used to measure a plurality of parameters that reflect a state of health or a condition of a subject, wherein the immune system can be a source of a biological sample that detects a plurality of such parameters (interpreted as receiving a biological sequence, claim 1) (paragraph [0061], lines 1-5). Woodbury et al. teach determining a number of patterned steps where M<RxN, wherein the number of patterned steps (M) is less than the number of patterned steps needed to synthesize a unique set of sequences RxN, where R= the number of different monomer units, and N is the length of the molecule, wherein monomer coupling is continued for each pattern until the desired length or complexity of the molecule is achieved (interpreted as encompassing where the number of pattern steps is larger than 50% of a length of the biological sequence, claim 2) (paragraphs [0066]; and [0070]). Woodbury et al. teach in Figures 12A-C graphs illustrating the distribution of peptides with varying mask configurations including 35 masks, 70 masks, 140 masks, 272 masks and 323 masks with the CIM 10K version 2 array (interpreted as a plurality of masks; number of masks is less than 100; and encompassing at least 50% of molecules are distinct molecules, claims 1, 14 and 20) (paragraph [0051]; and Figures 12A-C), wherein the CIM 10K peptide array is a random peptide array that can detect changes in antibody isotypes as evidenced by Johnston et al. (paragraph [0109], lines 1-5). Woodbury et al. teach in Figure 13, applying wafers one on top of another (interpreted as sequential patterned masks overlapping, claim 1) (paragraph [0052]; and Figure 13). Woodbury et al. teach techniques for in situ synthesis of a variety of molecules (interpreted as a plurality of molecules) including oligonucleotides, peptides, ribonucleotides (RNA), polysaccharides, and other materials known in the art such as in US Patent No. 5424186, wherein high density arrays are formed using the molecules by sequentially removing a photo-removable group from a surface, coupling a monomer to the exposed region, and repeating the process (interpreted as predetermined biological sequence; a plurality of molecules; interpreting the photo-removable groups as a plurality of patterned lithography masks; coupling monomers; sequentially repeating; each sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask; and indicating that the number of masks equals the number of synthesis steps, claim 1) (paragraph [0062]). Woodbury et al. teach in Figure 3, a graphical quantization of mass spectrum of three of the features, each a variant of the epitope for the monoclonal antibody DM1A (interpreted as a sequence comprises a disease-related epitope, claim 3) (paragraph [0144], lines 6-8). Woodbury et al. teach that the length of the peptides is about 5 amino acids to about 25 amino acids (interpreted the substrate is selected from the group consisting of arrays, wafers, slides and beads (interpreted as wafers, arrays, slides and beads, claim 1) (paragraph [0021]). Woodbury et al. teach that the same number of patterned steps is optionally used for each feature on the substrate or array, wherein each feature designates physically separated areas on the area (interpreted as masked areas), wherein each feature contains identical molecules (e.g., identical peptides); and that in some instances, the same number of patterned steps is not used for each feature on the array, such that the molecules generated at each feature can be made up of different numbers (or lengths) of monomers, such that to adjust for this occurrence, the algorithm disclosed herein can be modified by lifting the constraint that the total number of patterned steps in a set of patterns in which a particular feature is activated in the pattern must be exactly the length of the molecule (N); and instead, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers and M is the total number of patterning steps (interpreted as the number of the plurality of masks is equal to the number of synthesis steps; and encompassing 1% to 75% of features assigned an activated designation, claim 1) (paragraphs [0066]; and [0072]). Woodbury et al. teach methods and devices to make large quantities of peptides in an ordered array to cover the proteomes of all known and sequenced human pathogens (interpreted as predetermined biological sequences) (paragraph [0166]). Woodbury et al. teach that one could create a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of features assigned an activated designation) (paragraph [0074], lines 11-13). Woodbury et al. teach that patterning can be done using any lf a large number of methods including photolithography acting on photolabile groups or photolithography acting on molecules that produce an acid or base, or the use of electrodes to oxidize or reduce compounds or direct printing of chemicals onto surfaces containing the reactive compounds (interpreted as photolithographic masks, claim 1) (paragraph [0197], lines 10-15).
	Woodbury et al. do not specifically exemplify additional predetermined sequences (claim 1, in part).
claim 1 (in part), Fodor et al. teach a synthetic strategy for the creation of large-scale chemical diversity using solid-phase chemistry, photolabile protecting groups, and photolithograph to achieve spatially addressable parallel chemical synthesis; as well as, binary masking techniques (Abstract). Fodor et al. teach methods and compositions for the synthesis and use of techniques for diverse polymer sequences on a substrate (paragraph [0004]). Fodor et al. teach an appropriately programmed digital computer for selectively directing the flow of fluids from the reactor system, selectively activating the translation stage, and selectively illuminating the substrate so as to form a plurality of diverse polymer sequences on the substrate at predetermined locations; and that a pattern of illumination through a mask using a light source determines which regions of the support are activated for chemical coupling (interpreted as encompassing 1% to 75% of features assigned an activated designation) (paragraph [0005], lines 12-17; and [0081]). Fodor et al. teach that a method for forming a plurality of polymer sequences by sequential addition of reagents comprising the step of serially protecting and deprotecting portions of the plurality of polymer sequences for addition of other portions of the polymer sequences using a binary synthesis strategy (interpreted as the number of masks is equal to the number of synthesis steps, claim 1) (paragraph [0008]). Fodor et al. teach that improved data collection equipment and techniques are provided including instrumentation that provides a system for determining affinity of a receptor to a ligand comprising: a means for applying light to a surface of a substrate, the substrate comprising a plurality of ligands at predetermined locations, the means for applying directing light providing simultaneous illumination at a plurality of the predetermined locations; and an array of detectors for detecting light fluoresced at the plurality of predetermined locations, wherein ligands include agonists and antagonists for cell membrane receptors, toxins and venoms, viral epitopes, hormones (e.g., opiates, steroids, etc.), hormone receptors, peptides, enzymes, enzyme substrates, drugs, oligonucleotides, proteins, and monoclonal antibodies (interpreted as predetermined biological sequences; peptide sequences; and epitope sequences, claim 1) (paragraphs [0009], lines 1-11; and [0058]). Fodor et al. teach that a reaction polynomial can be expanded as though it were an algebraic expression, provided that the order of joining reactants X1 and X2 is preserved, such that the product is then AC+AD+BC+BD, wherein the polynomial explicitly specifies the reactants and implicitly specifies the mask for each step synthesis area is divided equally amongst the elements of a round; and the polynomial notation also signifies that each element in the round is to be joined to each element in the next round, which is accomplished by having mC overlap mA and mB equally, and likewise for mD (interpreted as the number of masks is equal to the number of steps; and each sequential patterned mask overlaps, claim 1) (paragraph [0118]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of synthesizing diverse polymer sequences on substrates as exemplified by Fodor et al., it would have been it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of performing in situ patterned chemistry as disclosed by Woodbury et al. to include the photolabile protecting groups and binary masking techniques as taught by Fodor et al. with a reasonable expectation of success in creating large-scale, chemically diverse, and spatially addressable chemical libraries on substrates including arrays comprising diverse polymer sequences in a reproducible and scalable platform.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 


Response to Arguments
Applicant’s arguments filed October 11, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fodor does not cure the deficiencies of Woodbury, and does not teach that the percentage of overlap of features assigned the activated designation (p) in each sequential patterned mask (n), and that the percentage of overlap is 1% to about 75% (pg. 23, third full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. It is noted in MPEP 2145(IV), that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Woodbury et al. teach that when the molecules generated at each feature are made up of different numbers (or lengths) of monomers, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers and M is the total number of patterning steps, wherein N/M can be adjusted (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask); and that one could create a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask). Fodor et al. teach that each mask overlaps every other mask equally; and the masks for a round are orthogonal and form an orthogonal set, wherein mc overlaps mA and mB equally (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask); that an appropriately programmed digital computer for selectively directing the flow of fluids from the reactor system, selectively activating the translation stage, and selectively illuminating the substrate so as to form a plurality of diverse polymer sequences on the substrate at predetermined locations; and that a pattern of illumination through a mask using a light source determines which regions of the support are activated for chemical coupling (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask). Thus, the combined references of Woodbury et al. and Fodor et al. teach all of the limitations of the claims.

Conclusion
Claims 1-3, 14, 20 and 28 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Amy M Bunker/
Primary Examiner, Art Unit 1639